Exhibit 10.3
SECURITIES ESCROW AGREEMENT
 
THIS SECURITIES ESCROW AGREEMENT (the “Escrow Agreement”), dated as of September
30, 2010, is entered into by and among Timberjack Sporting Supplies, Inc., a
Nevada corporation (the “Company”), each of the purchasers signatory hereto
(each such purchaser, a “Purchaser” and, collectively, the “Purchasers”), Well
Asia Group Limited, a company organized in the British Virgin Islands (the
“Principal Stockholder”), and Anslow & Jaclin, LLP, with an address at 195 Route
9 South, Suite 204, Manalapan, New Jersey 07726 (the “Escrow Agent”).
Capitalized terms used but not defined herein shall have the meanings set forth
in the Purchase Agreement (as defined below).
 
WITNESSETH:
 
WHEREAS, the Purchasers will be purchasing from the Company units consisting of
one (1) share of the Company’s Series A Convertible Preferred Stock, par value
$0.001 per share (the “Series A Preferred”), initially convertible into one (1)
share of the Company’s common stock, par value $0.001 per share (the “Common
Stock”), and warrants to purchase .5 shares of Common Stock (the “Warrants”)
pursuant to that certain Securities Purchase Agreement (the “Purchase
Agreement”) dated as of the date hereof (the “Closing Date”) by and among the
Company and the Purchasers (the “Financing”);
 
WHEREAS, the Company has issued shares of its Series M Preferred Stock to the
Principal Stockholder pursuant to that certain Share Exchange Agreement dated as
of September 29, 2010 by and among Chine Victory Profit Limited, a British
Virgin Islands company (“Chine Victory”), the Company and the original
controlling stockholders of the Company (the “Share Exchange Agreement”).  Upon
consummation of the transactions contemplated by the Share Exchange Agreement,
Chine Victory, together with its subsidiaries, became the wholly owned
subsidiaries of the Company (the “Share Exchange Transaction”);


WHEREAS, the Series M Prefererd Stock will automatically convert into 8,639,651
shares of Common Stock upon the effectiveness of the Reverse Split (as defined
in the Purchase Agreement);
 
WHEREAS, the Company and the Purchasers agree that the capitalization table upon
which the transactions contemplated by this Agreement and the Purchase Agreement
are based is set forth as Schedule A hereto;
 
WHEREAS, as an inducement to the Purchasers to enter into the Purchase
Agreement, the Principal Stockholder has agreed to place the Escrow Shares (as
hereinafter defined) into escrow for the benefit of the Purchasers in the event
the Company fails to achieve the following financial performance thresholds for
the 12-month periods ending March 31, 2011 (“2011”) and March 31, 2012 (“2012”):
 
(a) For 2011, Net Income, as reported by the Company in its audited financial
statements for 2011 (the “2011 Financial Statements”) equals or exceeds thirteen
million dollars ($13,000,000) (the “2011 Performance Threshold”);
 
(b) For 2012, Net Income, as reported by the Company in its audited financial
statements for 2012 (the “2012 Financial Statements” and together with the 2011
Financial Statements will be referred to as the “Financial Statements”) equals
or exceeds twenty million dollars ($20,000,000) (the “2012 Performance
Threshold” and together with the 2011 Performance Threshold will be referred to
as the “Performance Thresholds”); and

 
1

--------------------------------------------------------------------------------

 

(c)           For the purposes hereof, “Net Income” shall be as defined in
accordance with US GAAP, provided, however, that Net Income for each of 2011 and
2012 shall be increased by any non-cash charges incurred (i) as a result of the
Financing, including without limitation, as a result of the issuance of the
Warrants and upon conversion of the Series A Preferred, and (ii) as a result of
the release of the Escrow Shares to the Principal Stockholder pursuant to the
terms of this Agreement; and
 
WHEREAS, the Company and the Purchasers have requested that the Escrow Agent
hold the Escrow Shares on the terms and conditions set forth in this Agreement
and the Escrow Agent has agreed to act as escrow agent pursuant to the terms and
conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:
 
ARTICLE I
 
TERMS OF THE ESCROW
 
1.1. The parties hereby agree to establish an escrow account (the “Escrow
Account”) with the Escrow Agent whereby the Escrow Agent shall hold the Escrow
Shares as contemplated by this Agreement.
 
1.2. Upon the execution of this Agreement, the Principal Stockholder shall
deliver to the Escrow Agent stock certificates of Series M Preferred Stock
representing such number of shares of Series M Perferrred Stock that upon the
automatic conversion thereof into shares of Common Stock at the time of
effectiveness of the Reverse Split will equal the number of shares of Common
Stock constituting one hundred percent (100%) of the shares of Common Stock
underlying the Series A Preferred Shares indicated on Schedule A hereto (such
shares of Series M Preferred Stock delivered by the Principal Stockholder shall
be referred to in this Agreement as the “Escrow Shares”), along with updated
stock powers executed in blank, signature medallion guaranteed or in other form
and substance acceptable for transfer.  Fifty percent (50%) of the Escrow Shares
shall be allocated for the 2011 Performance Threshold and shall be referred to
as the “2011 Escrow Shares” and the remaining fifty percent (50%) of the Escrow
Shares shall be allocated for the 2012 Performance Threshold and shall be
referred to as the “2012 Escrow Shares”.
 
1.3. The parties hereby agree that the Escrow Shares shall be distributed based
on and subject to the achievement of the Performance Thresholds as set forth
below:
 
(i) If the Company achieves less than 100% of the 2011 Performance Threshold,
then the 2011 Escrow Shares shall be distributed to each Purchaser, pro rata,
calculated as follows:


(a)           A = X
       Y


(b)           B = (A)(Z)


 
Where:
A  =
such Purchaser’s percentage ownership of 2011 Escrow Shares


 
2

--------------------------------------------------------------------------------

 

 
B  = the number of 2011 Escrow Shares to be distributed to such Purchaser



 
X  = the number of shares of Series A Preferred (on an as converted basis) and
Conversion Shares owned by such Purchaser as of the date of distribution of the
2011 Escrow Shares (the “Distribution Date”)



 
Y  = number of Series A Preferred Shares issued on the Closing Date (on an
as-converted basis)



            Z  = the 2011 Escrow Shares


Within five (5) business days of the Purchasers’ receipt of the 2011 Financial
Statements, the Purchasers shall provide sole written instructions to the Escrow
Agent instructing the Escrow Agent to issue and deliver the 2011 Escrow Shares
to the Purchasers in accordance with the calculation above.  If the Company
achieves the 2011 Performance Threshold or there are any 2011 Escrow Shares
remaining after disbursement to the Purchasers in accordance with the
calculation above, such 2011 Escrow Shares shall be returned to the Principal
Stockholder.
 
(ii) If the Company achieves less than 100% of the 2012 Performance Threshold,
then  the 2012 Escrow Shares shall be distributed to each Purchaser, pro rata,
calculated as follows:


(a)           A = X
       Y


(b)           B = (A)(Z)


 
Where:
A  =
such Purchaser’s percentage ownership of 2012 Escrow Shares



 
B  = the number of 2012 Escrow Shares to be distributed to such Purchaser



 
X  = the number of shares of Series A Preferred (on an as converted basis) and
Conversion Shares owned by such Purchaser as of the date of distribution of the
2012 Escrow Shares (the “Distribution Date”)



 
Y  = number of Series A Preferred Shares issued on the Closing Date (on an
as-converted basis)



Z  = the 2012 Escrow Shares


Within five (5) business days of the Purchasers’ receipt of the 2012 Financial
Statements, the Purchasers shall provide sole written instructions to the Escrow
Agent instructing the Escrow Agent to issue and deliver the 2012 Escrow Shares
to the Purchasers in accordance with the calculation above.  If the Company
achieves the 2012 Performance Threshold or there are any 2012 Escrow Shares
remaining after disbursement to the Purchasers in accordance with the
calculation above, such 2012 Escrow Shares shall be returned to the Principal
Stockholder.

 
3

--------------------------------------------------------------------------------

 



(iii)           Notwithstanding anything to the contrary set forth herein, only
those Purchasers who own shares of Series A Preferred or Conversion Shares of
the Company at the time that the Escrow Shares are distributed hereunder shall
be entitled to receive Escrow Shares calculated based on their ownership
interest at the time such Escrow Shares are distributed hereunder.  Any Escrow
Shares not delivered to any Purchaser because such Purchaser no longer holds
shares of Series A Preferred or Conversion Shares will be returned to the
Principal Stockholder.  If any Purchaser transfers Preferred Shares purchased
pursuant to the Purchase Agreement, the rights to the Escrow Shares shall
similarly transfer to such transferee, pursuant to the terms in this Agreement,
with no further action required by the Purchaser, the transferee or the Company.
  
1.4. If the Company does not achieve either the 2011 Performance Threshold or
the 2012 Performance Threshold, the Company shall use reasonable best efforts to
promptly cause the Escrow Shares, to be delivered to the Purchasers, including
causing its transfer agent to promptly, but in no event longer than five (5)
business days, transfer the certificates into the names of the Purchasers and
causing its securities counsel to provide any written instruction required by
the Escrow Agent in a timely manner so that the issuances and delivery
contemplated above can be achieved within five business days following delivery
of the 2011 Financial Statements or 2012 Financial Statements, as applicable, to
the Purchasers.
 
1.5. The Company will provide the Purchasers and the Placement Agent with (i)
the Company’s audited financial statements for 2011, prepared in accordance with
US GAAP, no later than the date for filing the Company’s Annual Report on Form
10-K for 2011, including any extension for filing the 2011 Annual Report which
may be requested under Rule 12b-25 of the Securities Exchange Act of 1934, as
amended (the “Annual Report”) with the Securities and Exchange Commission
(“SEC”), and (ii) the Company’s audited financial statements for 2012, prepared
in accordance with US GAAP, no later than the date for filing the Company’s
Annual Report for 2012 with the SEC, so as to allow the Purchasers the
opportunity to evaluate whether the 2011 Performance Threshold and 2012
Performance Threshold were attained.  In the event that the Purchasers receive
the financial information prior to its dissemination by the Company in either a
press release or in the Company’s periodic reports filed with the SEC, the
Company shall issue a press release announcing the information or file a Form
8-K as required under Regulation FD.
  
ARTICLE II
REPRESENTATIONS OF THE PRINCIPAL STOCKHOLDER
 
2.1. The Principal Stockholder hereby represents and warrants to the Purchasers
as follows:
 
(i) The Principal Stockholder is the record and beneficial owner of the Escrow
Shares placed into escrow pursuant to this Agreement and owns such Escrow
Shares, free and clear of all pledges, liens, claims and encumbrances, except
encumbrances created by this Agreement and the Principal Stockholder Lock-Up
Agreement entered into as of even date herewith and in connection with the
Financing. There are no restrictions on the ability of the Principal Stockholder
to transfer the Escrow Shares placed into escrow pursuant to this Agreement or
to enter into this Agreement other than transfer restrictions under the
Principal Stockholder Lock-Up Agreement and/or applicable federal and state
securities laws.  

 
4

--------------------------------------------------------------------------------

 

(ii) The performance of this Agreement and compliance with the provisions hereof
will not violate any provision of any law applicable to the Principal
Stockholder and will not conflict with or result in any material breach of any
of the terms, conditions or provisions of, or constitute a default under the
terms of the certificate of incorporation or by-laws of the Principal
Stockholder, or any indenture, mortgage, deed of trust or other agreement or
instrument binding upon the Principal Stockholder or affecting the Escrow Shares
or result in the creation or imposition of any lien, charge or encumbrance upon,
any of the properties or assets of the Principal Stockholder, the creation of
which would have a material adverse effect on the business and operations of the
Principal Stockholder.  No notice to, filing with, or authorization,
registration, consent or approval of any governmental authority or other person
is necessary for the execution, delivery or performance of this Agreement or the
consummation of the transactions contemplated hereby by the Principal
Stockholder, other than those already obtained.
 
ARTICLE III
MISCELLANEOUS
 
3.1. The Company, at the time of the Closing, will pay Escrow Agent a total of
$2,500 for all services rendered by Escrow Agent hereunder.
 
3.2. No waiver of, or any breach of any covenant or provision herein contained
shall be deemed a waiver of any preceding or succeeding breach thereof, or of
any other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.
 
3.3              All notices, demands, consents, requests, instructions and
other communications to be given or delivered or permitted under or by reason of
the provisions of this Agreement or in connection with the transactions
contemplated hereby shall be in writing and shall be deemed to be delivered and
received by the intended recipient as follows: (i) if personally delivered, on
the business day of such delivery (as evidenced by the receipt of the personal
delivery service), (ii) if mailed certified or registered mail return receipt
requested, two (2) business days after being mailed, (iii) if delivered by
overnight courier (with all charges having been prepaid), on the business day of
such delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 3.3), or
the refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the third business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable.
 
If to Escrow Agent:              Anslow & Jaclin, LLP
                                                195 Route 9 South, Suite 204
Manalapan, New Jersey 07726
Attention: Richard I. Anslow, Esq.
Tel No.:  (732) 409-1212
Fax No.: (732) 577-1188
 
If to the Company or the Principal Stockholder:


Timberjack Sporting Supplies, Inc.
c/o Linyi Chan Tseng Wood Co., Ltd.

 
5

--------------------------------------------------------------------------------

 

Daizhuang Industrial Zone, Yitang Town
Lanshan District, Linyi City, Shandong
People’s Republic of China 276000
Attention: Mr. Zhikang Li
Tel. No.: 86 (539) 8566-168
Fax No.: 86 (757) 8625-9293
 
With a copy to (which shall not constitute notice):


Anslow & Jaclin, LLP
                                               195 Route 9 South, Suite 204
Manalapan, New Jersey 07726
Attention: Richard I. Anslow, Esq.
Tel No.:  (732) 409-1212
Fax No.: (732) 577-1188
 
If to the Purchasers: 


Newbridge Securities Corporation
1451 West Cypress Creek Road
Fort Lauderdale, FL 33309-1953
Attn: Legal/Compliance
Tel. No.: (877) 447-9625
Fax No.: (954) 229-9937


or to such other address and to the attention of such other person as any of the
above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.
 
3.4. This Escrow Agreement shall be binding upon and shall inure to the benefit
of the permitted successors and permitted assigns of the parties hereto.
 
3.5. This Escrow Agreement is the final expression of, and contains the entire
agreement between, the parties with respect to the subject matter hereof and
supersedes all prior understandings with respect thereto. This Escrow Agreement
may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
parties to be charged or by its agent duly authorized in writing or as otherwise
expressly permitted herein.
 
3.6. Whenever required by the context of this Escrow Agreement, the singular
shall include the plural and masculine shall include the feminine. This Escrow
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if all parties had prepared the same.
 
3.7. The parties hereto expressly agree that this Escrow Agreement shall be
governed by, interpreted under and construed and enforced in accordance with the
laws of the State of New York, without regard to conflicts of law principles
that would result in the application of the substantive laws of another
jurisdiction. Any action to enforce, arising out of, or relating in any way to,
any provisions of this Escrow Agreement shall only be brought in a state or
Federal court sitting in New York City, Borough of Manhattan.
 

 
6

--------------------------------------------------------------------------------

 

3.8. The Escrow Agent’s duties hereunder may be altered, amended, modified or
revoked only by a writing signed by the Company, the Principal Stockholder, the
Purchasers and the Escrow Agent.
 
3.9. The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by the
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall not be personally liable for any act
the Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting
in good faith and in the absence of gross negligence, fraud or willful
misconduct, and any act done or omitted by the Escrow Agent pursuant to the
advice of the Escrow Agent’s attorneys-at-law shall be conclusive evidence of
such good faith, in the absence of gross negligence, fraud or willful
misconduct.
 
3.10. The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
 
3.11. The Escrow Agent shall not be liable in any respect on account of the
identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver any documents or papers deposited or called for
thereunder in the absence of gross negligence, fraud or willful misconduct.
 
3.12. The Escrow Agent shall be entitled to employ such legal counsel and other
experts as the Escrow Agent may deem necessary to properly advise the Escrow
Agent in connection with the Escrow Agent’s duties hereunder, may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation
therefor which shall be paid by the Escrow Agent. The Escrow Agent has acted as
legal counsel for the Company and may continue to act as legal counsel for the
Company from time to time, notwithstanding its duties as the Escrow Agent
hereunder. The Company and the Purchasers consent to the Escrow Agent in such
capacity as legal counsel for the Company and waive any claim that such
representation represents a conflict of interest on the part of the Escrow
Agent. The Company and the Purchasers understand that the Escrow Agent is
relying explicitly on the foregoing provision in entering into this Escrow
Agreement.
 
3.13. The Escrow Agent’s responsibilities as escrow agent hereunder shall
terminate if the Escrow Agent shall resign by giving written notice to the
Company and the Purchasers. In the event of any such resignation, the Purchasers
and the Company shall appoint a successor Escrow Agent and the Escrow Agent
shall deliver to such successor Escrow Agent any escrow funds and other
documents held by the Escrow Agent.
 
3.14. If the Escrow Agent reasonably requires other or further instruments in
connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall use its best efforts to join in furnishing such
instruments.
 
 

 
7

--------------------------------------------------------------------------------

 

        3.15. It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the documents
or the Escrow Shares held by the Escrow Agent hereunder, the Escrow Agent is
authorized and directed in the Escrow Agent’s solediscretion (1) to retain in
the Escrow Agent’s possession without liability to anyone all or any part of
said documents or the Escrow Shares until such disputes shall have been settled
either by mutual written agreement of the parties concerned by a final order,
decree or judgment or a court of competent jurisdiction after the time for
appeal has expired and no appeal has been perfected, but the Escrow Agent shall
be under no duty whatsoever to institute or defend any such proceedings or (2)
to deliver the Escrow Shares and any other property and documents held by the
Escrow Agent hereunder to a state or Federal court having competent subject
matter jurisdiction and located in the City of New York, Borough of Manhattan,
in accordance with the applicable procedure therefor.
 
3.16. The Company agrees to indemnify and hold harmless the Escrow Agent and its
partners, employees, agents and representatives from any and all claims,
liabilities, costs or expenses in any way arising from or relating to the duties
or performance of the Escrow Agent hereunder or the transactions contemplated
hereby other than any such claim, liability, cost or expense to the extent the
same shall have been determined by final, unappealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence, fraud or
willful misconduct of the Escrow Agent.
 
[Signature Page Follows]


 
8

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO SECURITIES ESCROW AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
30th day of September, 2010.
 
TIMBERJACK SPORTING SUPPLIES, INC.


By:
   

Name:  Zhikang Li
Title:  Chief Executive Officer


ESCROW AGENT:
 
ANSLOW & JACLIN, LLP


By:
   

Name: Richard I. Anslow
Title: Managing Partner


PRINCIPAL STOCKHOLDER:


Well Asia Group Limited 


By:
   

Name:
Title:


 
[SIGNATURE PAGES OF HOLDERS FOLLOW]
 
 
9

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO SECURITIES ESCROW AGREEMENT FOR HOLDERS]
 
PURCHASER:


Name of Holder: ____________________________
Signature of Authorized Signatory of Holder: ____________________
Name of Authorized Signatory: ________________________
Title of Authorized Signatory: _______________________

 
10

--------------------------------------------------------------------------------

 

Schedule A
 


 
 
 
 
 
11
